AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the day of , 2009, to the Fund Administration Servicing Agreement, dated as of June 22, 2006, as amended, (the “Agreement”), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust") on behalf of its separate series, the Jordan Opportunity Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit R to the Agreement is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED U.S. BANCORP FUND SERVICES, LLC PORTFOLIOS By: By: Name: Robert M. Slotky Name:Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit R to the Professionally Managed Portfolios Fund Administration Servicing Agreement Name of Series Date Added Jordan Opportunity Fund on or after , 2009 Multiple Series Trust FUND ADMINISTRATION & COMPLIANCE SERVICES FEE SCHEDULE at , 2009 Domestic Funds Annual Fee Based Upon Market Value Per Fund* 8 basis points on the first $250 million 5 basis points on the balance Minimum annual fee:$45,000for the first fund, $25,000 for each additional fund Plus Out-Of-Pocket Expenses – Including but not limited to postage, stationery, programming, special reports, daily compliance testing systems expenses, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from board of directors meetings, third party auditing and legal expenses, conversion expenses (if necessary), and all other out-of-pocket expenses. Additional Services –Available but not included above are the following services – multiple classes, legal administration, SEC §15(c) reporting, Advisor Information Source data delivery, daily fund compliance testing, daily pre- and post-performance reporting. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule above. Windowpane Advisors, L.L.C. By: Name: Title: Date: 2 Exhibit R (continued) – Professionally Managed Portfolios Fund Administration Agreement FUND ADMINISTRATION & COMPLIANCE SERVICES SUPPLEMENTAL SERVICES FEE SCHEDULE at , 2009 Multiple Classes – Add the following for each class beyond the first class: ●1 basis point at each level ●$15,000 per class minimum Annual Legal Administration – Add the following for legal administration services in support of external legal counsel, including annual registration statement update and drafting of supplements: ●1 basis point at each level ●$10,000 additional minimum Additional Services: New fund launch – as negotiated based upon specific requirements Subsequent new fund launch – $10,000 per project Subsequent new share class launch – $7,500 per project Multi-managed funds – as negotiated based upon specific requirements Proxy – as negotiated based upon specific requirements Daily Pre- and Post-Tax Performance Reporting ·Performance Service – $300 /CUSIP/month ·Setup – $100 /CUSIP ·Conversion – quoted separately ·FTP Delivery – $2,500 setup per FTP site Daily Compliance Services (Charles River) ·Base fee – $15,000 /fund/year ·Setup – $2,000 /fund group Advisor Information Source Web Portal ·$150 /fund/month ·$500 /fund/month for clients using an external administration service ·$200 /hour custom development – quoted based upon client requirements SEC §15(c) Reporting ·$1,800 per fund per report – first class ·$600 per additional class report Electronic Board Materials ·USBFS will establish a unique client board URL and load/maintain all fund board book data for the main fund board meetings and meetings for up to two separate committees ·Up to 10 non-USBFS users including advisor, legal, audit, etc. ·Complete application, data and user security – data encryption and password protected ·On-line customized board materials preparation workflow ·Includes web-based and local/off-line versions ·Includes complete initial and ongoing user training ·Includes 24/7/365 access via toll free number ·Includes remote diagnostics for each user, including firewall and network issues ·Triple server backup / failover Annual Fee ·$24,000 per year (includes 10 external users) ·$800 per year per additional user ·$4,000 implementation / setup fee Advisor’s Signature below acknowledges approval of the fee schedule above. Windowpane Advisors, L.L.C. By: Name: 3 Title:Date: Exhibit R (continued) – Professionally Managed Portfolios Fund Administration Agreement Multiple Series Trust - CHIEF COMPLIANCE OFFICER SERVICES FEE SCHEDULE at , 2009 Chief Compliance Officer Services U.S. Bancorp provides the Chief Compliance Officer (CCO) for each fund serviced within the Multiple Series Trust.Compliance functions performed by USBFS provided CCO include, but are not limited to: •Designation as the Trust’s Chief Compliance Officer •Periodic and Annual Reporting to MST Fund Board •Board Meeting Presentation and Board Support •MST Fund Board Liaison For All Compliance Matters •Daily Resource to Advisor CCO and Fund Board •Review of Advisor Compliance Policies, Procedures and Controls •Review of USBFS/USB Critical Procedures & Compliance Controls •Due Diligence Review of Advisor and USBFS Service Facilities •Testing, Documentation and Reporting of Advisor and USBFS/USB Compliance Policies, Procedures and Controls Compliance functions performed by USBFS Risk Management Team include, but are not limited to: •Quarterly USBFS Certification to Trust CCO •Business Line Functions Supported •Fund Administration and Compliance •Transfer Agent and Shareholder Services •Fund Accounting •Custody Services •Distribution Services •CCO Portal – Web On-line Access to Fund CCO Documents •Periodic CCO Conference Calls •Dissemination of Industry/Regulatory Information •Client & Business Line Compliance Education & Training Chief Compliance Officer (CCO)* ·$8,000 per year per domestic fund, $4,000 for each additional fund ·$12,000 per year per load fund or international fund (in addition to Fund CCO fee) ·$6,000 per year per sub-advisor per fund (in addition to Fund CCO fee) Plus Out-Of-Pocket Expenses – including but not limited to CCO team travel related costs to perform due diligence reviews at Advisor or sub-advisor facilities Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule above. Windowpane Advisors, L.L.C. By: Name: Title:Date: 4
